Citation Nr: 1450541	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-19 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1972 to September 1975.  He died in November 2006.  The appellant is the Veteran's surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board has reviewed the Veteran's electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDING OF FACT

On October 21, 2014, prior to the promulgation of a decision by the Board, the appellant notified the Board, in writing and through the authorized representative, of the intent to withdraw the appeal to reopen service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for withdrawal of the application to reopen service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Reopening of Service Connection 
for the Cause of the Veteran's Death

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in October 2014, and before a final decision was promulgated by the Board, the appellant notified the Board, in writing and through the authorized representative, that she wished to withdraw the appeal to reopen service connection for the cause of the Veteran's death; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal.  


ORDER

The appeal to reopen service connection for the cause of the Veteran's death is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


